Title: To George Washington from Major John Clark, Jr., 28 September 1778
From: Clark, John Jr.
To: Washington, George


          
            My dear General
            Auditors Office [Fredericksburg]Septr 28th 1778
          
          I must now solicit your good advice on a matter which concerns not only the Army, but the public in general; and I flatter myself from your usual candor you will grant it me.
          By the resolves of Congress lately transmitted to me, I find Congress not as yet, disposed to make any further allowance to Officers that have been sent on the recruiting service, and I am directed to put their Resolutions in force; and consequently compel the Officers to a settlement: I must confess that I scarcely know how to act—to have recourse to rigorous measures (& nothing less at present will do) has ever been against my opinion (& ought to be the dernier resort) since the commencement of this Office; and particularly at this time, as there appears to be rather a spirit of opposition prevailing among those Gentlemen, arising from the justness of their claims To agravate this at so critical a period; would, I conceive be a species of madness, truly impolitic, and answer no valuable purpose, and therefore wish to make a proper representation to Congress in their behalf: And I flatter myself from my knowledge of their Accounts and distresses, that Congress will be pleased to do what is just therein.
          I gave a hint some time since to their honors on this matter, & at that time, they promised me it shou’d be done, and the allowance fixed by your Excellency and the Auditors. If this was done, I am confident it wou’d have the happiest effects, the Officers would then present their Accts for settlement, and exert themselves in discharge of the trust reposed when sent on that service: Let me also add, the public will be benefited and it’s business transacted with facility and satisfaction to all parties, & so vice versa.
          
          
          
          If something of this kind is not immediately done, my fears suggest the recruiting Accounts (except such as have balances due from the States) will never be settled, and the public (from the many casualties & scattered state of the Army) lose immense sums, as there appears to be almost a total stagnation of that part of the business—And as well May I attempt to change the system of the Universe, as the disposition and genius of the Army by compelling them to settle and if I could, I should do great violence to my own feelings, and injustice to hundreds of Individuals that must inevitably be ruined. Many Accounts have been exhibited by some of the most worthy Characters in the Army which I could not possibly allow, and at present, (the same spirit animates the whole,) they declare they cannot settle without injuring their Families and doing great injustice to themselves, & unless a reasonable allowance is made them never will. If matters of greater moment are not before you, I cou’d wish to have your sentiments on this Subject, & the allowance necessary to be made: or the pleasure of conversing with you, which ever will be most agreeable. I hope you will excuse the liberty I have taken in trespassing on your time. I have the honor to be with the greatest Respect Your Excellency’s most Obedt
          
            Jno. Clark Junr
          
        